Exhibit 10.9

May 7, 2010

FARMER BROS. CO.

20333 South Normandie Avenue

Torrance, CA 90502

Wells Fargo Bank, National Association,

  successor by merger to Wachovia Bank,

  National Association

251 South Lake Avenue, Suite 900

Pasadena, California 91101

Attention: Portfolio Manager

 

  Re: Waiver of Event of Default

Ladies and Gentlemen:

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association (“Lender”) has made and may make loans and advances and
provide other financial accommodations to Farmer Bros. Co., a Delaware
corporation (as surviving corporation of the merger with FBC Realty, LLC
formerly known as SL Realty, LLC, a Delaware limited liability company,
“Farmer”) and Coffee Bean International, Inc., an Oregon corporation (“CBI” and
together with Farmer, each individually a “Borrower” and collectively,
“Borrowers”), Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee
Holding”), FBC Finance Company, a California corporation (“Finance” and together
with Coffee Holding, each individually a “Guarantor” and collectively,
“Guarantors”) pursuant to the Loan Agreement (as hereinafter defined), by and
among Borrowers, Guarantors and Lender (as the same now exists or may hereafter
be further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”). All capitalized terms used
herein shall have the meaning assigned thereto in the Loan Agreement, unless
otherwise defined herein.

Borrowers and Guarantors have requested that Lender waive an Event of Default,
and Lender is willing to agree to such waiver, subject to the terms and
conditions set forth herein.

Accordingly, Borrowers, Guarantors and Lender hereby agree as follows:

1. Waiver of Event of Default. Subject to the satisfaction of each of the
conditions precedent set forth herein, Lender hereby waives any Event of Default
under Section 10.1(a)(iii) of the Loan Agreement arising as a result of the
failure of Borrowers and Guarantors to comply with the provisions of
Section 9.18 of the Loan Agreement for the periods ending February 28, 2010 and
March 31, 2010 (the “Specified Event of Default”).

 

1



--------------------------------------------------------------------------------

2. Effect of Waivers. Lender has not waived and is not by this agreement
waiving, and has no present intention of waiving, any other Event of Default,
which may have occurred prior to the date hereof, or may be continuing on the
date hereof or any Event of Default which may occur after the date hereof, other
than the Specified Event of Default, whether the same or similar to the
Specified Event of Default or otherwise. Lender reserves the right, in its
discretion, to exercise any or all of its or its rights and remedies arising
under the Financing Agreements, applicable law or otherwise, as a result of any
other Event of Default which may have occurred prior to the date hereof, or is
continuing on the date hereof, or any Event of Default which may occur after the
date hereof, whether the same or similar to the Specified Event of Default.

3. Representations, Warranties and Covenants. Borrowers and Guarantors
represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the Loan
Agreement and the other Financing Agreements, being a continuing condition of
the making or providing of any Loans by Lender to Borrowers:

(a) this letter agreement has been duly executed and delivered by Borrowers and
Guarantors and the agreements and obligations of Borrowers and Guarantors
contained herein constitute legal, valid and binding obligations of Borrowers
and Guarantors enforceable against Borrowers and Guarantors in accordance with
their respective terms; and

(b) after giving effect to the waiver of the Specified Event of Default, no
Default or Event of Default has occurred and is continuing, including without
limitation any default in the payment of principal, interest or fees under the
Financing Agreements.

4. Conditions Precedent. The waiver contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Lender:

(a) Lender shall have received executed original counterparts of this letter
agreement, duly authorized, executed and delivered by the Borrowers and
Guarantors; and

(b) after giving effect to the waiver of the Specified Event of Default, no
Default or Event of Default has occurred and is continuing, including without
limitation any default in the payment of principal, interest or fees under the
Financing Agreements.

5. Binding Effect. This letter agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6. Governing Law. The validity, interpretation and enforcement of this letter
agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of California but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of California.

 

2



--------------------------------------------------------------------------------

7. Counterparts. This letter agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this letter agreement by telefacsimile or other electronic method
of transmission s shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement. Any party delivering an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart of this letter agreement, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this letter agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

By the signature hereto of their duly authorized officers, the parties hereto
agree as set forth herein.

 

Very truly yours, FARMER BROS. CO. By:   /s/ Roger M. Laverty III Title:   CEO

 

COFFEE BEAN INTERNATIONAL, INC. By:   /s/ Roger M. Laverty III Title:   CEO

 

COFFEE BEAN HOLDING CO., INC. By:   /s/ Roger M. Laverty III Title:   CEO

 

FBC FINANCE COMPANY By:   /s/ Roger M. Laverty III Title:   CEO

 

AGREED: WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia
Bank, National Association By:   /s/ Dennis King Title:   Vice President

[Waiver Letter]